DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements and limitations must be shown or the features canceled from the claims:
1)  The oblique light incident facet and the at least one protruding light incident facet protrudes from the oblique light incident facet of claim 2. 
2)  The at least two protruding light 2incident facets are disposed on each of the slanted surfaces of claim 18.
3)  The at least one protruding light incident facet placed below the flange boundary in a major axis of the light incident portion of claim 12; and  
4)  The at least one protruding light incident facet 2placed above the flange boundary in a minor axis direction of the light incident portion of claim 13.  

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because it is unclear what is depected by element numeral 12ab in figures 7a, 7b and 7C. It appears the element numeral is pointing to a the flat wall of the concave light incident portion [121].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 8, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, it is unclear what is meant by “the at least one protruding light incident facet protrudes from the oblique light incident facet”;
With respect to claim 8, “each of the slanted surfaces” is unclear since only one continuous slanted surface [133] is shown in the drawings.  Also the slanted surface does not have “incident facets disposed thereon”; 
With respect to claim 12, the limitation “the at least one protruding light incident facet is placed below the flange boundary in a major axis of the light incident portion” is unclear since the flange is not in the incident portion.  
With respect to claim 13, the limitation “the at least one protruding light incident facet is 2placed above the flange boundary in a minor axis direction of the light incident portion” is unclear since the flange is not in the incident portion.  
With respect to claim 15, “the light incident surface includes a slanted surface” is unclear since the slanted surface [133] is shown in the drawings on the bottom of the lens.  Also the slanted surface does not have “incident facets disposed thereon”; 
With respect to claim 17, “light indent facets are disposed on slanted surfaces” is unclear since only one continuous slanted surface [133] is shown in the drawings.  The slanted surface [133] does not have “incident facets disposed thereon”; and 
With respect to claim 18, “each of the slanted surfaces” is unclear since only one continuous slanted surface [133] is shown in the drawings.  Also the slanted surface does not have “incident facets disposed thereon”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-14, 17, 19 and 20 of copending Application No. 17/335,005 (reference application) (the claims were submitted on 6/27/22). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements and limitations are recited by or suggested in the patented claims, as follows:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to instant claim 1, copending Application No. 17/335,005, claim 12, recites a lens [claim 10, line 1] for dispersing light emitted from a light emitting device [“dispersing light emitted from a light source” is inherent in view of “a lens”, the light emitting device is discussed in claim 10, line 2], comprising a lower surface [claim 10, line 6]; a light incident portion having a concave shape from the lower surface [claim 10, line 3:  the lower surface is obvious over the lower portion], the light incident portion having a light incident surface [claim 12, line 2]; and a light exit portion through which light having entered the lens through the light incident portion exits the lens to an outside of the lens [claim 10, lines 4-5], wherein the light incident surface includes at least one protruding light incident facet [claim 12, lines 4-6].
With respect to instant claim 3, copending Application No. 17/335,005, claim 12, recites the at least one protruding light incident facet has a shape protruding inwardly from the light incident surface [claim 12, lines 4-6; the instant “light incident surface” is equivalent to the “light incident portion” of claim 12].
With respect to instant claim 4, copending Application No. 17/335,005, claim 12, does not recite the claimed limitation.  It would have been an obvious matter of design choice to form the at least one protruding light incident facet to have a curved protruding shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to instant claim 5, copending Application No. 17/335,005, claim 12, recites the at least one protruding light incident facet is provided in plural but does not disclose a pair of protruding light incident facets opposing each other.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to for the device of copending Application No. 17/335,005, claim 12, to have a pair of protruding light incident facets opposing each other if that would produce a desirable light output.
With respect to instant claim 6, copending Application No. 17/335,005, claim 12, does not recite the claimed limitation.  It would have been an obvious matter of design choice to form the at least one protruding light incident facet to have an elliptical shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. 
With respect to instant claim 7, copending Application No. 17/335,005, claim 10, recites each of the light incident portion and the light exit 2portion has a major axis and a minor axis in plan view, and the major axis of the light incident 3portion is disposed at a right angle with respect to the major axis of the light exit portion [claim 10, lines 8-11].  
With respect to instant claim 8, copending Application No. 17/335,005, claim 12, recites the light incident surface includes slanted surfaces 2and a plurality of protruding light incident facets disposed on the slanted surfaces of the light 3incident portion [claim 12, lines 4-6].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of copending Application No. 17/335,005, claim 14, to disposed the facets on the slanted surfaces along the major axis of the light incident portion if that would produce a desirable light output.
With respect to instant claim 9, copending Application No. 17/335,005, claim 14, recites the at least one protruding light incident facet is 2provided in plural [claim 14], and the protruding light incident facets are disposed on a same horizontal 3plane.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of copending Application No. 17/335,005, claim 14, to disposed the protruding light incident facets on a same horizontal 3plane if that would produce a desirable light output.
With respect to instant claim 10, copending Application No. 17/335,005, claim 17, recites a flange disposed between the light exit 2portion and the lower surface.  
With respect to instant claim 11, copending Application No. 17/335,005, claim 19, recites a flange boundary is formed between the flange 2and the light exit portion [claim 19, line 2].   
With respect to instant claim 12, copending Application No. 17/335,005, claim 19, recites the at least one protruding light incident facet is placed below the flange boundary in a major axis of the light incident portion [claim 19, lines 4-5].  
With respect to instant claim 13, copending Application No. 17/335,005, claim 19, recites the at least one protruding light incident facet is 2placed above the flange boundary in a minor axis direction of the light incident portion [claim 19, lines 5-6].  
With respect to instant claim 14, copending Application No. 17/335,005, claim 12, recites 3a lens [claim 10, line 1] to disperse light emitted from the light 4emitting device [this is an obvious/inherent function of a lens], the lens including a light incident portion through which light emitted from the 5light emitting device enters the lens [claim 1, line 2-3]  and a light exit portion through which the light exits the lens [claim 1, lines 4-5], 6wherein: 7the light incident portion has a concave shape from a lower surface of the lens [equivalent to claim 10, line 3] and 8includes a light incident surface [claim 12, line 2]; and 9the light incident surface includes a plurality of protruding light incident facets protruding ioinwardly from the light incident surface [claim 12, lines 4-5].  
Copending Application No. 17/335,005, claim 12 does not recite the lens is used in a 1 light emitting module comprising: 2a light emitting device and a lens disposed over the light emitting device.  It would have been well within the skill of one versed in the art at the time the invention was made to place the claimed lens of copending Application No. 17/335,005, claim 12, over a light emitting device to create a light module wherein the lens direct lights from the light emitting device to create a desirable light output.
With respect to instant claim 15, copending Application No. 17/335,005, line 13, recites the light incident surface 2includes a slanted surface [claim 12, line 4], and the plurality of protruding light incident facets are disposed on the 3slanted surface [claim 13].  
With respect to instant claim 16, copending Application No. 17/335,005, claim 12, recites each of the light incident portion 2and the light exit portion has a major axis and a minor axis in plan view, and the major axis of the light incident portion is disposed at a right angle with respect to the major axis of the light exit portion [claim 10, lines 8-11].  
With respect to instant claim 17, copending Application No. 17/335,005, claim 12, recites the protruding light incident 2facets are disposed on slanted surfaces of the light incident portion [claim 12, lines 4-5].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of copending Application No. 17/335,005, claim 12, to disposed the facets on the slanted surfaces along the major axis of the light incident portion if that would produce a desirable light output.
 With respect to instant claim 19, copending Application No. 17/335,005, claim 20, recites the lens further comprises: 2a flange disposed between the light exit portion and the lower surface of the lens [equivalent to claim 17]; and 3at least one flange protrusion partially protruding from the flange in an outward direction 4of the lens [claim 20].  
With respect to instant claim 20, copending Application No. 17/335,005 claim 20 does not recite the claimed limitation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of copending Application No. 17/335,005, claim 20, to have a curved flange boundary is formed between the flange and the light exit portion if that would produce a desirable light output.
 
Claims 1, 3-9 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 11,022,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements and limitations are recited by or suggested in the patented claims, as follows:
With respect to instant claim 1, U.S. Patent No. 11,022,274, claim 7, recites a lens for dispersing light emitted from a light emitting device [equivalent to claim 1, lines 3-4], comprising a lower surface [claim 1, line 15]; a light incident portion having a concave shape from the lower surface, the light incident portion having a light incident surface [equivalent to claim 7, lines 3-4]; and a light exit portion through which light having entered the lens through the light incident portion exits the lens to an outside of the lens [equivalent to claim 1, lines 5-8], wherein the light incident surface includes at least one protruding light incident facet [claim 7, lines 8-9].
With respect to instant claim 3, U.S. Patent No. 11,022,274, claim 7, recites the at least one protruding light incident facet has a shape protruding inwardly from the light incident surface [claim 7, lines 8-9].
With respect to instant claim 4, U.S. Patent No. 11,022,274, claim 7, does not recite the claimed limitation.  It would have been an obvious matter of design choice to form the at least one protruding light incident facet to have a curved protruding shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to instant claim 5, U.S. Patent No. 11,022,274, claim 9, recites the at least one protruding light incident facet includes a pair of protruding light incident facets opposing each other [the language of claim 9 would imply the instant claimed limitations].
With respect to instant claim 6, U.S. Patent No. 11,022,274, claim 7, does not recite the claimed limitation.  It would have been an obvious matter of design choice to form the at least one protruding light incident facet to have an elliptical shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. 
With respect to instant claim 7, U.S. Patent No. 11,022,274, claim 7, recites each of the light incident portion and the light exit 2portion has a major axis and a minor axis in plan view, and the major axis of the light incident 3portion is disposed at a right angle with respect to the major axis of the light exit portion [claim 1, lines 10-14].  
With respect to instant claim 8, U.S. Patent No. 11,022,274, claim 8, recites the light incident surface includes slanted surfaces [claim 7, line 10] 2and a plurality of protruding light incident facets disposed on the slanted surfaces of the light 3incident portion along the major axis of the light incident portion [claim 8 lines 7-9, note definition of first area is “along a major axis”, claim 8, line 3-4].  
With respect to instant claim 9, U.S. Patent No. 11,022,274, claim 9, recites the at least one protruding light incident facet is 2provided in plural [claim 9, lines 2-3], and the protruding light incident facets are disposed on a same horizontal 3plane [facets are symmetrically disposed on opposing stanting surface implies the facets would be disposed on a same horizontal 3plane].  
With respect to instant claim 14, U.S. Patent No. 11,022,274, claim 7, recites a1 light emitting module comprising: 2a light emitting device [claim 1, lines 1-2]; and 3a lens disposed over the light emitting device to disperse light emitted from the light 4emitting device, the lens including a light incident portion through which light emitted from the 5light emitting device enters the lens and a light exit portion through which the light exits the lens [claim 1, lines 3-8], 6wherein: 7the light incident portion has a concave shape  from a lower surface of the lens and 8includes a light incident surface [claim 7, lines 3-4]; and 9the light incident surface includes a plurality of protruding light incident facets protruding ioinwardly from the light incident surface [claim 7, lines 8-9]. 
With respect to instant claim 15, U.S. Patent No. 11,022,274, claim 9, recites the light incident surface 2includes a slanted surface [claim 7, line 10], and the plurality of protruding light incident facets are disposed on the 3slanted surface [claim 9, lines 2-5].  
With respect to instant claim 16, U.S. Patent No. 11,022,274, claim 7, recites each of the light incident portion 2and the light exit portion has a major axis and a minor axis in plan view, and the major axis of the light incident portion is disposed at a right angle with respect to the major axis of the light exit portion [claim 1, lines 10-14].  
With respect to instant claim 17, U.S. Patent No. 11,022,274, claim 8, recites the protruding light incident 2facets are disposed on slanted surfaces of the light incident portion along the major axis of the 3light incident portion [claim 8 lines 7-9, note definition of first area is “along a major axis”, claim 8, line 3-4].  
With respect to instant claim 18, U.S. Patent No. 11,022,274, claim 9, recites at least two protruding light 2incident facets are disposed on each of the slanted surfaces [claim 9, lines 2-4].  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (2012/0057354).
With respect to claim 1, Lee discloses a lens [1] for dispersing light emitted from a light emitting device, comprising a lower surface [40]; a light incident portion [note 11, 12, 13; figure 3] having a concave shape from the lower surface [40], the light incident portion having a light incident surface [11, 12, 13] ; and a light exit portion [30] through which light having entered the lens through the light incident portion [note 11, 12, 13; figure 3] exits the lens to an outside of the lens [1], wherein the light incident surface includes at least one protruding light incident facet [21, 22].
With respect to claim 2, as best understood, Lee discloses the light incident facet [11, 12] further includes an oblique light incident facet [21, 22]; and the at least one protruding light incident facet protrudes from the oblique light incident facet
With respect to claim 3, Lee discloses the at least one protruding light incident facet [21, 22] has a shape protruding inwardly from the light incident surface [11, 12].
With respect to claim 4, Lee discloses the at least one protruding light incident facet [21, 22] has a curved [figure 2 shows the facets extend in curves] protruding shape [note the facets, 21, 22 protrude form surfaces 11, 12].
With respect to claim 5, Lee discloses the at least one protruding light incident facet [11, 12] includes a pair of protruding light incident facets opposing each other [figure 2 shows facets opposite each other].
With respect to claim 6, Lee discloses the at least one protruding light incident facet [21, 22] has an elliptical shape [the facets approximate two elliptical shapes, figure 2].  
With respect to claim 7, Lee discloses each of the light incident portion [note 11, 12, 13; figure 3] and the light exit 2portion [30] has a major axis and a minor axis in plan view [figure 2], and the major axis [along line B-B’] of the light incident 3portion is disposed at a right angle with respect to the major axis [along line A-A’] of the light exit portion [see figure 2].  
With respect to claim 8, as best understood, Lee discloses the light incident surface includes slanted surfaces [figure 4: the surfaces of the incident surfaces are slanted in view of the lower surface, 40] 2and a plurality of protruding light incident facets [21, 22] disposed on the slanted surfaces of the light 3incident portion along the major axis [line B-B’, figure 2] of the light incident portion.  
With respect to claim 9, Lee discloses the at least one protruding light incident facet [21, 22] is 2provided in plural [there are two facets opposite each other, figure 2], and the protruding light incident facets [21, 22] are disposed on a same horizontal 3plane [figure 4].  
With respect to claim 14, Lee discloses a1 light emitting module comprising: 2a light emitting device [inherently the lens of Lee is to be used with a light emitting device]; and 3a lens [1] disposed over the light emitting device [inherently the lens would be disclosed over a light emitting device] to disperse light emitted from the light 4emitting device, the lens [1] including a light incident portion [note 11, 12, 13; figure 3] through which light emitted from the 5light emitting device enters the lens [1] and a light exit portion [30] through which the light exits the lens [1], 6wherein: 7the light incident portion [note 11, 12, 13; figure 3] has a concave shape from a lower surface [40] of the lens [1] and 8includes a light incident surface [11, 12, 13]; and 9the light incident surface [11, 12, 13] includes a plurality of protruding light incident facets [21, 22] protruding ioinwardly from the light incident surface [11, 12, 13].  
With respect to claim 15, as best understood, Lee discloses the light incident surface 2includes a slanted surface [figure 4: the surfaces of the incident surfaces are slanted in view of the lower surface, 40], and the plurality of protruding light incident facets [21, 22] are disposed on the 3slanted surface.  
With respect to claim 16, Lee discloses each of the light incident portion [note 11, 12, 13; figure 3] and the light exit 2portion [30] has a major axis and a minor axis in plan view [figure 2], and the major axis [along line B-B’] of the light incident 3portion is disposed at a right angle with respect to the major axis [along line A-A’] of the light exit portion [see figure 2].  
With respect to claim 17, as best understood, Lee discloses the protruding light incident 2facets [21, 22] are disposed on slanted surfaces [figure 4: the surfaces of the incident surfaces are slanted in view of the lower surface, 40] of the light incident portion along the major axis [line B-B’] of the 3light incident portion.  
With respect to claim 18, as best understood, Lee discloses at least two protruding light 2incident facets [21, 22] are disposed on each of the slanted surfaces [figure 4: the surfaces of the incident surfaces are slanted in view of the lower surface, 40].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (2017/0234507).
With respect to claims 10 and 11, Lee does not recite the claimed limitation. Kang, in a similar, optical lens discloses a flange [335, figure 9] with a flange boundary [35] connecting the light exit portion to the lower surface of the lens allowing light propagating in a horizontal direction preventing light loss [paragraph 0095-0096]. The flange boundary [35] is formed between the flange and the light exit portion.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Lee, to include a flange with a flange boundary connecting the light exit portion to the lower surface of the lens allowing light propagating in a horizontal direction to be reflected in an upward direction as taught by Kang to prevent light loss.
With respect to claims 12, as best understood Lee and Kang do not disclose the claimed limitations.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Lee modified by Kang so that the at least one protruding light incident facet is placed below the flange boundary in a major axis of the light incident portion if such would produce a desirable light output.  
With respect to claims 13, as best understood Lee and Kang do not disclose the claimed limitations.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Lee modified by Kang so that the at least one protruding light incident facet is 2placed above the flange boundary in a minor axis direction of the light incident portion if such would produce a desirable light output.  
With respect to claims 19 and 20, Lee does not recite the claimed limitation. Kang, in a similar, optical lens discloses a flange [335, figure 9] connecting the light exit portion to the lower surface of the lens allowing light propagating in a horizontal direction preventing light loss [paragraph 0095-0096] and the flange protrusion [360] partially protruding from the flange in an outward direction 4of the lens.  The curved flange boundary [35] is formed between the flange and the light exit portion.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Lee, to include a flange with a flange boundary connecting the light exit portion to the lower surface of the lens allowing light propagating in a horizontal direction to be reflected in an upward direction as taught by Kang to prevent light loss. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Lee, to include a protrusion protruding outwardly from the flange as taught by Kang, to aide in mounting the lens.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiu (2017/0059121) discloses a lens having a concave light incident surface [33] with facets [figure 1].
Chen (2014/0362589) discloses a lens [100] having a concave light incident surface [22] with facets [figures 3-6].
Lee et al. (2013/0320843) discloses a lens [2] having a concave light incident surface [25] with facets [23].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875